Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The Examiner’s Comments

Based upon the most recently submitted amendment and remarks, the examiner notes that ‘linearising means’ and ‘impedance cancelling means’ are drawn to the structure of an audio processing device coupled directly to a loudspeaker/drive unit where the audio processing device functions to “compensate for nonlinear behaviour of the transducer” as defined in the specification para. 007.  Where the driving means is drawn to the structure of the driving portion of a loudspeaker.  
The examiner notes that ‘cancel nonlinearity’ as used in applicant’s specification, applies to the function of either of the nonlinear predistortion or model based linearization applied to the drive unit, as per the description of figs 9,10, where the word ‘cancel’ does not require any type of subtraction.
The examiner notes applicant’s fig. 21 discloses a single function G1(x) as applied to multiple transducer state variables via a vector is drawn to the nonlinear feedback synthesis of state signals as recited in claim 35.
The examiner notes prior art to Widmer (US-20200200937-A1) and Niwa which each disclose impedance compensation via nonlinear filtering/processing.  However, they do not disclose the specific signal processing as currently amended.
The examiner notes the amendment to the specification filed 1-31-2020 has been applied to the amended specification filed 11-16-2021.  
The examiner withdraws all rejections to all claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor of claim 35 must be shown or the feature(s) canceled from the claim(s).  Noting that fig. 21 which supports parent claim 35 is a loudspeaker driver and not a motor.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 35-54 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signal processing in the prior art electromechanical transducers using  impedance cancelling means including positive feedback via state signals and measured displacement.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 9, 2022